Title: To George Washington from Brigadier General George Weedon, 30 March 1778
From: Weedon, George
To: Washington, George

 

Dear Sir,
Fredericksburg [Va.] March 30th 1778

On my ariving in Virginia found that the resolution of our assembly respecting the draught had been carried into effect, but imprudently the men alloted for the Service ware allowed to disperse on furlough instead of being immediately sent on. From this unguarded measure I much dread a very considerable Dimunition of their Numbers, as most of the Counties that have already sent forward their men, have been more or less Deficient. I was apprehensive this would be the case and wrote the Govenor requesting his special Order to the County Lieutenants to have them assembly’d immediately and sent on under the Command of Continental Officers, And previous to your Excellencies orders of the 20th Inst. (which was only yesterday Communicated to me) Several had passed this place who ware Directed to be Innoculated at the first Convenient Post, And am advised that at Alexandria there are Sixty, and at George Town between 3 & 400 including the North Carolina Regiment that are under Innoculation and will in a short time be able to proceed. The 2d State Regiment with Draughts from the lower Counties (a return of which I inclose you) Arrived in Town last Night, and shall March to day, Colonal Smith who Commands them brought Orders from the Govenor to Innoculate at Alexandria, I have however sent them by the Routs of Leesburg, Nolands Ferry, and Frederick Town in Maryland as free’st from the Smallpox, and much the best and Nearest way. Colo. Smith is furnished with your Excellencies Directions, which shall also be punctually observed by the parties that follow. The reason of the state Regiments being so weak, 300 it seems of them, ware under Innoculation at York, and will march as soon as able. I shall set of[f] for Head Quarters immediately after the sale of Genl Mercers estate which will be on the 16th of next Month, and shall in the meantime use every exertion to forward reinforcements, Am sorry however to inform your Excellency that a Continuence of my Service is uncertain, as by a late report of a board of officers, sent to Congress, I am informed they have deranged the Virginia line, of General officers and after my serving so long as second in Command, have given boath Woodford & Scott precedence of me. The instan⟨ce⟩ of General Woodfords relitive pretentions is without Example, your Excellency knew my determination if that took place long before I left Camp, and I hope you will not look on my adopting the Measure so near the Approach of a Campaign as incompatable with the Gentleman, and officer, I ask but justice in the known tract of all Armies and defye the world to produce such another instance as Woodfords, unless to get rid of a worthless Officer, who Stood in the

way of a favorite. I can conster his being put over me at this day, (after what has passed) in no other language and am sure you know too much of the feelings of an officer who knows he has done his duty, while in office, than to blame me for resenting it.
Colo. Lewis is just returned from the Country where he has been under Innoculation, has had a very favourable time during the Disorder and is perfectly recovered. Mrs Lewis was unfortunate enough to take it in the natural way during his absence, She however has it but slightly and will soon be about again, Mrs Washington underg⟨oes⟩ great uneasiness for fear she should take it, She cannot be persuaded to Innoculate, tho’ it has been, and is now in almost every House in Town & Country—Our Bay swarms with Men of war and Tenders, several arrivals however have eluded their Vigilence and got in, w⟨ith⟩ Valuable Cargoes, Nine sail of Frenchmen, and a danish ship, it is said are taken of Ocracoke by one of the Guntredges. I have the honor to be with all due Regd and Esteem Your Excellencies Most Obt Sert

G. Weedon

